Citation Nr: 1333692	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the character of the appellant's discharge is considered a bar to payment of VA benefits.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had active duty service from May 1966 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 Administrative Decision issued by the VA Regional Office (RO) in Newington, Connecticut (Hartford RO), which determined that, in light of previous administrative decisions, the Appellant was ineligible for VA benefits based upon the character of his discharge from service.

The Appellant had a hearing before a now retired Veterans Law Judge in October 2009; and before the undersigned in March 2012. 

This matter was remanded by the Board in January 2010, and April 2012.


The Board notes that, in addition to the appellant's claims file, the appellant also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a VA examination in May 2013, the appellant reported that he was treated for mental health issues at Bull Street Hospital in Aiken, SC, in the 1970s; and at Manchester Memorial Hospital in the past year.  VA has a duty to obtain these potentially relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to authorize VA to obtain record of his treatment at Bull Street Hospital in Aiken, SC, in the 1970s, Aiken General Hospital, and Manchester Memorial Hospital.  After receiving needed authorization, obtain the records.

If the appellant fails to provide needed authorizations, tell him that he should obtain the records himself.

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing.  He should also be informed of the efforts made to obtain the records and of the future actions that will be taken with regard to his appeal.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

